DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Dependent claim 15 is objected as allowable if included in all the independent claims

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14,16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kempf et al (U.S. 2012/0303835) and further in view of Kozisek et al (2008/0049630).

2. 	As per claims 1,8,11 kempf disclosed a method for searching for a Maintenance End Point (MEP), the method comprising: parsing, by a chip of the MEP, an obtained packet; determining, by the chip of the MEP, whether a field of the parsed packet matches a field in a combination of a port and a Virtual Local Area Network (VLAN) (Paragraph. 0050); and in a case where the field of the parsed packet matches the field in the combination of the port and the VLAN (Paragraph. 0113), 

However Kempf did not disclose in detail determining, by the chip of the MEP, that the MEP is found successfully.  

In the same field of endeavor Kozisek disclosed the MEPs may include access node devices, such as a digital subscriber line (DSL) modem, or Cable Modem and its corresponding Access node DSLAM or Cable Management Termination System (CMTS). Mobile data element, SIP phone, Video On Demand (VOD) Server or a Media Gateway (MG) device, and/or network-to-network interface (NNI), for example. Additionally, the MEPs may include user network interfaces integrated access devices (IADs), session initiation protocol (SIP) devices, or other end-user devices or customer premises equipment (CPE). The MIPs may include bridges, switches, and routers, for example (Paragraph. 0111).

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated the MEPs may include access node devices, such as a digital subscriber line (DSL) modem, or Cable Modem and its corresponding Access node DSLAM or Cable Management Termination System (CMTS). Mobile data element, SIP phone, Video On Demand (VOD) Server or a Media Gateway (MG) device, and/or network-to-network interface (NNI), for example. Additionally, the MEPs may include user network interfaces integrated access devices (IADs), session initiation protocol (SIP) devices, or other end-user devices or customer premises equipment (CPE). The MIPs may include bridges, switches, and routers, for example as taught by Kozisek in the method and system of kempf to reduce less resources and increase performance.

3. 	As per claims 2,9 Kemf-Kozisek disclosed wherein determining, by the chip of the MEP, whether the field of the parsed packet matches the field in the combination of the port and the VLAN comprises at least one of: determining, by the chip of the MEP, whether the field of the parsed packet matches the field in the combination of the port and a serving VLAN; and/or, determining, by the chip of the MEP, whether the field of the parsed packet matches the field in the combination of the port and a user VLAN (Kemf, Paragraph. 0050); determining, by the chip of the MEP, whether the field of the parsed packet matches the field in the combination of the port, the serving VLAN and the us  dfzer VLAN; and, determining, by the chip of the MEP, whether the field of the parsed packet matches the field in the combination of the port and a Layer 2 Virtual Private Network Identity (L2VPN ID) (Kozisek, Paragraph. 0111).  

4. 	As per claims 3,10 Kemf-Kozisek disclosed wherein after determining, by the chip of the MEP, that the MEP is found successfully, the method further comprises: comparing, by the chip of the MEP, a maintenance domain level value of the parsed packet, whose field matches the field in the combination of the port and the VLAN, with a preset maintenance domain level value; and performing, by the chip of the MEP, a corresponding packet processing operation according to the comparison result (Kozisek, Paragraph. 0111).  

5. 	As per claim 4 Kemf-Kozisek disclosed wherein performing, by the chip of the MEP, the corresponding packet processing operation according to the comparison result comprises: in a case where the maintenance domain level value of the parsed packet, whose field matches the field in the combination of the port and the VLAN, is greater than the preset maintenance domain level value, transparently transmitting, by the chip of the MEP, the parsed packet whose field matches the field in the combination of the port and the VLAN; in a case where the maintenance domain level value of the parsed packet, whose field matches the field in the combination of the port and the VLAN, is equal to the preset maintenance domain level value (Kozisek, Paragraph. 0148, Fig. 16), identifying, by the chip of the MEP, the parsed packet whose field matches the field in the combination of the port and the VLAN as an Operation Administration and Maintenance (OAM) packet; in a case where the maintenance domain level value of the parsed packet, whose field matches the field in the combination of the port and the VLAN, is less than the preset maintenance domain level value, interrupting, by the chip of the MEP, transmission of the parsed packet whose field matches the field in the combination of the port and the VLAN (Kemf, Paragraph. 0050).  

6. 	As per claims 5,12, 16,19 Kemf-Kozisek disclosed wherein the MEP comprises: a Down MEP or an Up MEP (Kozisek, Paragraph. 0148).  

7. 	As per claims 6,13,17,20 Kemf-Kozisek disclosed wherein in a case where the MEP is the Down MEP, the operation of determining whether the field of the parsed packet matches the field in the combination of the port and the VLAN is performed in an Ingress Process Engine (IPE) of the chip (Kemf, Paragraph. 0055); in a case where the MEP is the Up MEP, the operation of determining whether the field of the parsed packet matches the field in the combination of the port and the VLAN is performed in an Egress Process Engine (EPE) of the chip (Kozisek, Paragraph. 0267).  

8. 	As per claims 7,14,18 Kemf-Kozisek disclosed wherein in a case where the MEP is the Up MEP, after parsing, by the chip of the MEP, the obtained packet, the method further comprises: forwarding, by the chip of the Up MEP, the parsed packet to the EPE through a Forwarding Engine (FWD) (Kozisek, Paragraph. 0339).  


Conclusion

9.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

10.	The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443